          Case 3:20-cv-02731-VC Document 292 Filed 06/01/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                      Case No. 20-cv-02731-VC
  al.,
                  Plaintiffs,                          ORDER RE PRELIMINARY
                                                       INJUNCTION HEARING
           v.

  DAVID JENNINGS, et al.,
                  Defendants.



        It appears that the defendants have not meaningfully rebutted the significant evidence

presented by the plaintiffs regarding current health threats at the facilities. This may argue in

favor of granting the motion for a preliminary injunction, or it may argue in favor of holding an

evidentiary hearing. Whether an evidentiary hearing should take place will be the primary

subject of discussion at the hearing on Tuesday. The parties should be prepared to address

whether an evidentiary hearing is needed regarding how dangerous the conditions at the facilities

are, and regarding what further measures the facilities could take, other than the release of

detainees, to reduce those risks. The parties should also be prepared to discuss which witnesses

would be most appropriate to call, including especially any persons with decision-making

authority over the conditions in the facilities.

        IT IS SO ORDERED.

Dated: June 1, 2020
                                                   ______________________________________
                                                   VINCE CHHABRIA
                                                   United States District Judge
